 TEAMSTERS LOCAL UNION NO) 326hGeneral Teamsters Local Union No. 326, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America and The Firestone Plastics Compa-ny. Case 5-CB-2556December 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.LOOn June 25, 1980, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed a brief in op-position to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedI The General Counsel and the Charging Party have excepted to cer-tain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect Standard Dry Wall Products. Inc. 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir 1951) We have carefully examined the record and findno basis for reversing his findings. In so holding, however, we do notadopt the Administrative Law Judge's overly broad interpretation ofEastern Engineering & Elevator Co., Inc., 247 NLRB No. 4 (1980).In addition, in adopting the Administrative Law Judge's finding thatRespondent did not violate Sec. 8(bH5) of the Act, we find t unnecessaryto rely on his statement in the penultimate paragraph of his "Conclu-sions" section that "My review of the Board cases leads me to concludethat an initiation fee which is less than two times the weekly earnings ofthe employees affected is not, absent unusual factors, excessive."Finally, we do not rely on the Administrative Law Judge's applicationof the following cases cited in fn. 16-19 of his Decision: New York LocalII. National Association of Broadcast Employees and Technicians. AFL-CIO (American Broadcasting Company. A Division of American Broadcast-ing Companies. Inc.), 164 NLRB 242 (1967); General Longshore Workers.International Longshoremen ' Association, Local Union No 1419, AFL-CIO(New Orleans Steamship Association), 186 NLRB 674 (1970); Local UnionNo. 749, International Brotherhood of Boilermakers. Iron Ship Builders,Blacksmiths, Forgers Helpers. AFL-CIO (California Blowpipe d SteelCo., Inc), 192 NLRB 502 (1971); and Motion Picture Screen Cartoonists,Local 841, International Alliance of Theatrical Stage Employees and MovingPicture Operators of US. d Canada. AFL-CIO (National BroadcastingCompany. Inc.), 225 NLRB 994 (1976). Thus, in each of the cases cited,the initiation fee which the Administrative Law Judge herein pointed toas having been found reasonable by the Board was not the initiation feealleged to have been violative of Sec. 8(b)(5), but rather the original fee.abandoned in favor of an upwardly revised figure253 NLRB No. 74Order of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMINT O t IFl' CASHERBERT SIIBERMAN, Administrative Law Judge:Upon a charge of unfair labor practices filed by TheFirestone Plastics Company, herein called the Company,on February 16, 1978, a complaint was issued on July 11.1979, alleging that the Respondent, General TeamstersLocal Union No. 326, affiliated with the InternationalBrotherhood ot Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union orLocal 326, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(5) of theNational Labor Relations Act, as amended. Respondentduly filed an answer to the complaint denying that it hadengaged in the alleged unfair labor practices. A hearingin this proceeding was held in Baltimore, Maryland, onOctober 29 and December 10, 1979. At the hearing Re-spondent amended its answer to allege the statute of limi-tations as an affirmative defense. Respondent in its briefdoes not pursue this defense and, in any event, I find thatthere is no merit thereto. Motion Picture Screen Cartoon-ists, Local 839, 1. A. T S. E. (Animated Film ProducersAssociation, et al.), 121 NLRB 1196, fn. 2 (1958). In sub-stance, the complaint alleges that the Union, which is therecognized representative of a unit of the Company's em-ployees and which has a collective-bargaining agreementcovering such employees that includes a union-securityclause, since August 17, 1977, has required employeescovered by the agreement as a condition of acquiringmembership to pay an initiation fee of $300 which fee isalleged to be excessive. Following the close of the hear-ing each of the parties filed briefs with me.Upon the entire record in the case, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONThe Company, an Ohio corporation, manufacturesresins and related compounds at its Perryville, Maryland,location. The Company's annual purchases of productsand supplies which are shipped to its Maryland facilitythrough channels of interstate commerce exceed $50,000in value. The Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act and during the times materialhereto has been the recognized collective-bargaining rep-resentative of a unit of the Company's employees.1. THE ALLEGED UNFAIR LABOR PRACTICESThe Union, which, under its charter from the Interna-tional, has jurisdiction in the State of Delaware and inadjacent areas in Maryland and Pennsylvania. is a miscel-laneous local; that is, it represents employees in diverseindustries and occupations. It has agreements with ap-551 I)LCISI()NS OF NATIONAL LABOR RELATIONS BOARDproximately 160 employers and has a membership of be-tween 2,7(00 and 2,800 persons. The Union has been therepresentative of a unit of the Company's production andlaboratory employees at its Perryville, Maryland, plantsince 1969 and during the times relevant hereto has beenparty to a collective-bargaining agreement with theCompany which contains a valid union-security clauserequiring membership in the Union as a condition of em-ployment. The Company manufactures polyvinyl chlo-ride resins at its Perryville facility.On April 1, 1977, the Union increased its initiation feefrom $100 to $300. The increased fee was applicable tothe represented employees of all employers with whomthe Union had collective-bargaining agreements, exceptone for whose employees there was a lower initiation feeof $10. Also, a special initiation fee of only $10 is re-quired of employees in newly organized units until thefirst collective-bargaining agreement is executed where-upon the initiation fee becomes $300. Pursuant to a re-quest made on behalf of the employees of the Company,in May or June 1977 the time within which newly hiredemployees of the Company were required to pay the ini-tiation fee was extended from 30 days to 60 days.Thomas Byron, secretary-treasurer of the Union, testi-fied that the only reason the Union increased its initiationfee was to improve its financial situation. He explainedthat the expenses of the Union during the 2 precedingyears had exceeded its income and the decision to raiseadditional revenue by increasing the initiation fee ratherthan by increasing the dues was made because the dueshad been raised $2 per month effective in October 1976with an additional $1 per month effective in October1977 and the Union therefore was reluctant to increasefurther its regular dues. As the allegation in this case isthat the initiation fee is excessive, and not that it is dis-criminatory, the specific reasons for the increase in theinitiation fee and whether or not the Union's financialobjectives could have been better achieved in some othermanner, as for instance by more efficient management ofits affairs, would appear to be irrelevant to the issues inthis case.The statute does not define the term "excessive."' Thelegislative history of the Act shows that the purpose ofSection 8(b)(5) was to prevent the circumvention of Sec-tions 8(a)(3) and 8(b)(2), which interdict closed shops, bythe device of requiring new members to pay exorbitantinitiation fees.2In support of his complaint the General Counsel ad-duced evidence regarding the initiation fees imposed bythe labor organizations which represent employees ofSec. (b(5) readsto require of employees covered by an agreement authorizedunder subsection (a}(3) the payment, as a condition precedent to be-coming a member or such organization, of a fee in an amounlt whichthe IBoard finds excessive or discriminatory under all the circum-stances. In making such a finding, the Board shall consider, amongother relevalt factors, the practices and customs of labor organiza-tions in the particular industry. and the wages currently paid to theemployees affected11 Leg Itist 1544) (LMRA. 1974). The briefs filed by the GeneralCounsel and by Respondent contain good summaries of the legislativehistory of Sec S(b)(5) It. therefore, is nriot necessary to repeat here whathas been well explicated in the briefs.other polyvinyl chloride resins manufacturers and by thelabor organizations which represent employees of em-ployers located near the Company's Perryville plant,plus evidence as to the entry level wage rates of suchemployees and evidence purporting to show the effect ofthe Union's increased initiation fee upon the recruitmentof new employees by the Company.What is intended by the term "particular industry" asused in Section 8(b)(5) is not clear. The General Counselcontends that the manufacturers of polyvinyl chloridecompose a "particular industry." The Standard IndustrialClassification Manual (Office of Management andBudget, 1972) lists polyvinyl chloride resins as one of ap-proximately 70 products manufactured under industryno. 2821, "Plastics Materials, Synthetic Resins, and Non-vulcanizable Elastomers." This industry number, whichappears on paqe 114 of the Manual, falls under the majorgroup heading, "Chemicals and Allied Products," whichin turn is divided into several subgroups. Industry No.2821, "Plastics Materials, Synthetic Resins, and Nonvul-canizable Elastomers," is listed under the subgroup head-ing, "Plastics Materials and Synthetic Resins, SyntheticRubber, Synthetic and Other Man-Made Fibers, ExceptGlass." Thus, the manual does not list the manufactureof polyvinyl chloride resins as an industry but only asone of more than 70 products which together composean industry. It is my opinion that the manufacturers ofpolyvinyl chloride resins alone do not constitute a "par-ticular industry."The evidence in the record regarding the initiationfees charged by unions which represent employees whowork for employers that manufacture polyvinyl chlorideresins is as follows:UnionTeamsters, Local326Rubber Workers,Local 336Paper Workers,Local 1134Glass & CeramicWorkers, Local482Allied IndustrialWorkers, Local88Chemical Workers,Local 553Distillery Workers,Local 72O)CAW, Locals8890 and 8716Chemical Workers,Local 801Textile Workers,ACTWUPVC Manufacturer Initiation FeeFirestone(Perryville, MD)Firestone(Pottstown, PA)Stautfer (DelawareCity, DE)Hooker Chemical(Burlington. NJ)Borden Chemical(Illiopolis, IL)Borden, Inc.(Leominster,MA)B.F. Goodrich(Louisville, KY)Tenneco, Inc.(Burlington, NJ)Tenneco, Inc.(Flemington, NJ)Hooker Chemical(Hicksville, NY)$300.0015.31 (79)13.01 (78)11.85 (77)25.005.0045.0025.0025.0025.0050.0020.00Low-est3Hour-lyWage$6.836.765.807.086.266.027.097.117.345.16552 TEAMSTERS LOCAL UNION NO. 32UnionOCAW, Local 8-277Rubber Workers,Local 595Machinists, Local598OCAW, Local3727Steelworkers,Local 12900Allied OilworkersTextile Workers,Local 293PVC Manufacturer Initriation FeeGoodyear Tire &Rubber (NiagaraFalls, NY)General Tire &Rubber Co.(Ashtabula, OtH)Union Carbide (S.Charleston, WV)Air Products(Calvert City,KY)Ethyl Corp. (BalonRoute, LA)Ethyl Corp. (BatonRoute, LA)PanllasoteCompany(Passaic, NJ)25.0027.2625.0025.0010.(X)5.(X)X ()Low-es 3llour-iyWageU nion6.52 Rubber Workers,Local 7977.10 Steelworkers,L.ocal 15198Plastics and7.77 Molders Union,Local 61P'('C Manujcturer Initiation FItePantasoteCompany (PointPleasant. WV)Conoco Chemicals(Aberdeen. MS)Great AmericanChemical(Fitchberg. MA)2()(X)I (.IX)15.(X)Low-Hour-IvWage6.645.323.506 40Thus, the initiation fee charged by Local 326 is sixtimes more than the next highest fee listed above (that ofChemical Workers Local 801) and is 10 times more thanthe fee charged by 16 of the remaining 17 listed unions.Further. of the 19 unions representing employees of man-5 04 ufacturers of polyvinyl chloride resins, the startinghourly wage for the employees at the Company's plant isnear the middle, with 7 other PVC manufacturers havinghigher starting wages.The evidence with respect to the initiation feescharged by five unions which represent employees ofemployers whose plants are geographically close to theCompany's Perryville facility is as follows:nonionTeamsters, Local 326Paper Workers, Local 1134Marine and Shipbuilding Workers,Local 85IBEW, Local 1800Steelworkers, Local 13930Auto WorkersInitiationFee 644', V14.ak·MaonufacturerFirestone (Perryvile, MD)Stauffer Chemical (Delaware City, DE)Wiley Manufacturing (Port Deposit, MD)Perielli Cable (Elkton, MD)Air Products (Elkton, MD)Chrysler Corp. (Newark, DE)25.(X) 5. ()5000(X) (79) 5.54While the hourly wage rates paid by such enare from $1 to $1.80 less than the wage rates palevel employees by the Company, the initiationfrom $250 to $293 less than the initiation fee chaRespondent.Evidence also was introduced concerning the ifees paid by various locals of the Teamsters Unioare headquartered between Washington, D.C., aYork, New York, as follows:TEAMSTER LOCALLocal 107Local 115Local 158Local 312-100................................AddressPhiladelphia, PAPhiladelphia, PAPhiladelphia, PAChester, PAnployerslid entryf- .TEAMSTER LOCAL....... i Local 331arged by Local 355Local 384nitiation Local 513)n which Local 570nd New Local 623Local 639Local 676Local 876Initiation Local 992Fee Local 557$ 50 Local 27100 Local 44550-75 Local 805I.ocal 813Local 817AddressAtlantic City, NJBaltimore, MDNorristown, PAPhiladelphia, PABaltimore, MDPhiladelphia, PAWashington, DCCollingswood, NJSalisbury, MDHagerstown, MDBaltimore. MDNew York, NYYonkers, NYNew York, NYNesw York. NYNcs York, NY3 The Board holds that the lowest or starting wages are of primarysignificance in evaluating the impact of an initiatiln ee, rather hanwages that may be earned later, since it is the new employee wuho has topay the initiation fee. See l'vision and Radio Broadcaiing Studio Emploee. Local 804 (Radio and lievsio.sn )vin Dion ofrangh PuhhealinInc. Radio Station WI11.. t./-T.I and IM and WEll.- I ). 15 Nt RBt632. 636, fi 11 ( 1962), enfd 315 1 2d 39 (3d Cir 1'l3)S 3(00.()56 8 33()(X) (78)700I) 0)2((X)5.(5)5 57NAInitiationFee25-55050- 15025 1(X)1005-5010 5010) I (X)5 5015)- 3(X)25- 25)5 25O25 -25)300-400125 4(0)553 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1'TEAMSTIER LOCAL.Local 1034AddressNew York, NYInitiationFee50-300On behalf of Respondent evidence was introducedshowing that Division 842, Amalgamated Transit Union,which represents drivers and mechanics within theGreater Wilmington, Delaware, area, increased its initi-ation fee in February 1979 from $125 to $300 and thatthe employees represented by this union received startingwages of between $5.25 and $6.03 per hour. Also, Re-spondent adduced evidence that Local 199 of the Labor-ers Union, which represents production and maintenanceemployees as well as construction employees in the Wil-mington, Delaware, area, charges an initiation fee of$225.I agree with the Charging Party and the GeneralCounsel that evidence regarding the initiation fees paidby unions in completely unrelated industries such as thetransportation industry and the construction industry andby unions which represent employees in distant labormarket areas have little probative value as to whetherthe initiation fee imposed by the Union in this case is ex-cessive.The General Counsel also adduced evidence purport-ing to show that the increase in the Union's initiation feemade recruitment of new employees by the Companymore difficult. Thus, Russell Burroughs, who interviewsapplicants for hourly rated positions with the Company,testified that prior to April 1, 1977, when the Union's ini-tiation fe was increased, on the average he interviewedtwo applicants in order to fill each of at least 20 vacan-cies, whereas after April 1, 1977, this ratio changed andhe found it necessary to interview approximately sevenapplicants for every position that had to be filled. SinceApril 1, 1977, the Company has hired 47 employees inpositions within the bargaining unit; 3 in 1977; 31 in1978; and 13 in 1979. These employees were hired intothe service classification except for one who was hired asa janitor.4The collective-bargaining agreement betwee326 and the Company established the followilrates for the service employee and the janitor ctions:Efective12/1/7612/1/7712/1/78Service$4.59-$4.79 $44.79-4.994.99-5.19n Localnq wagezlassifica-Janitor4.30-$4.504.50-4.704.70-4.90The most recent collective-bargaining agreement, ef-fective December 1, 1979, established a starting, or"entry" rate for newly hired service employees at $6.83per hour. During the term of the 1976-79 collective-bar-gaining agreement, cost-of-living adjustments were madeto the basic wage rates set forth in the contract so thatThe General Counsel called as a witness Walter Gilbert, who testi-fied that in the last week of October or the first week of November 1977he was offered a position by the Company but refused to accept the posi-tion when he was informed that he would be required to pay a $300union initiation fee within 30 days.the wage rates listed above were increased by 88 centsper hour effective December 1, 1978. With the cost-of-living adjustment included, the wage rates of the serviceand janitor employees effective December 1, 1978, were:Service employees-$6.07 per hour; Janitor employees-$5.78 per hour.Under the collective-bargaining agreement, unit em-ployees receive overtime at 1-1/2 times their regular rateof pay for hours worked in excess of 40. The parties stip-ulated that, during 2 representative weeks in 1979, serv-ice employees averaged 43.7 and 42.8 hours of work, re-spectively. Using this data as the basis for determiningthe average weekly wages of the Company's employeesaffected by the $300 initiation fee, the results are as fol-lows:Avg Hlrs/WA43.742.8% ofWage/ A.vg Wkly Intia- AvgHr Wage tion Fee WAlyWage$6.07 $276.496.07 268.29$300 109300 112When the initiation fees are considered as a percentageof an employee's average weekly earnings, the disparitybetween the $300 initiation fee charged by Local 326 andthe labor organizations listed above is as follows:AvgEmployer Hrs/WkFirestone(Perryville)Firestone(Pottstown)Borden(Illiopolis)43.7*(3/79)42.8(6/79)40Borden(Leominster)Goodrich(Louisville)Tenneco(Burlington)Tenneco(Flemington)Hooker(Hicksville)Hooker(Burlington)Goodyear(Niagara Falls)General Tire(Ashtabula)Union Carbide(Charleston)AirProducts(Kentucky)Ethyl(Baton Rouge)Pantasote(Passaic)4048Avg Initi- % ofWage/Hr Wkly ation avgWage Fee klywage$6.07$276.49 $300.00 1096.762 (79)5.582 (78)6.2640 5.534840 7.09 (79)40 7.11 (79)6.22 (78)42' 7.34 (79)6.64 (78)40 5.165.3146* 6.62 (79)6.13 (78)40 6.52 (79)40 7.1040 7.774048*41406.408.195.045.25268.29270.48223.28250.40300.48221.20265.44283.60284.40248.80315.62285.52206.40212.40324.38300.37260.80284.00310.80256.00332.80335.79201.60210.0011215.31 5.613.01 5.845.00 181525.00 11925.00 925.00 91050.00 1617.520.00 1095.00 1.61.525.00 9.527.26 9.625.00 825.00 9.77.510.00 310.00 54.7554 TEAMSTERS LOCAL UNION NO. 326AEmployer HPantasote(WestVirginia)Conoco(Aberdeen)GreatAmerican(Fitchburg)Stauffer(Delaware)Wiley(Port Deposit)Perielli(Elkton)AirProducts(Elkton)BNThe allegationspondent's $300 imeaning of Secticissue in all prior unlawful fee was dsome of those casealso excessive, thethe meaning of thesoned that an initiasarilv is also excesg AvYg mnii- of, tain closed-shop conditions by discouraging new employ-Tr/ Wage/llr Wkly aotio avg ees from entering the industry." where the initiation feeVk Wage Fee Wklv was raised to inhibit the layoff of incumbent employeesWage' by discouraging new employees from accepting positions40 6.64 265.60 20.00 7.5 with the employer? and where the initiation fee wasraised to discourage nonunion employees from acceptingpart-time positions with the employer thereby reserving46* 5.32 255.36 410. ) 4 410 the part-time jobs for union members. 'o4.77 228.96 4.450' 5.32 287.28 3.4 The terms "excessive or discriminatory" as they4.77 257.58 3.9 appear in Section 8(b)(5) are used in the disjunctive. As-cribing, as I believe Congress intended, different mean-45* 3.50 166.25 15.(X) 9 ings to the terms "excessive" and "discriminatory,"48' 182.00 8.2 thereby broadening rather than narrowing the reach of42* 6.61 (78) 284.23 25(X) 8.8 Section X(b)(5), I am of the opinion that unlike a "dis-580 (78) 249.40 10.06.06 (77) 260.58 9.6 criminatory" initiation fee, which embraces elements of5.32 (77) 228.76 1 10 motive and of disparate treatment, an "excessive" initi-40 5.94 (79) 237.60 50.00 21 ation fee has a more absolute meaning which does not5.54 (78) 221.60 30.00 13.5 depend upon its motive, its purpose, or its object. Thus,40 5.15 206.00 7.00 3.4 the reasons for the adoption of an initiation fee while rel-evant to the consideration of whether such fee is discrim-40 5.57 (79) 222.80 10.00 4.5 inatory are not relevant to whether such fee is excessive.5.09 (78) 203860 45.i The object of, or the purpose to be achieved by, an initi-ation fee is necessarily outside the scope of the term "ex-cessive." To use concepts such as purpose or object todefine excessive would involve the Board in the regula-Conclusions tion of the normal activities of trade unions because thenin the instant complaint is that Re- the Board would be required to consider the needs ofnitiation fee is excessive within the unions for funds and how unions properly could raiseon 8(b)(5). With one exce ptionn the funds. The legislative history shows that Senatoron 8(b)(5). With one exception' the8(b)(5) cases was whether the alleged Murray, speaking for the minority, expressed the fearDiscriminatory. While the complaints in that Section 8(b)(5) would make the Board, "in effect,es alleged that the initiation fees were the Budget Bureau for the trade-union movement" withdecisions did not attempt to ascertain "power to direct how, when, and for what, labor unionsterm excessive because the Board rea- shall spend their funds ..."" That this was not thetion fee which is discriminatory neces- purpose of Section 8(b)(5) is reflected by the later re-ssive.6In those cases the reasons for sponse of Senator Taft:the imposition of the initiation fees were considered to besignificant because proof of discrimination usually de-pends upon establishing unlawful motivation as well asdisparate treatment.7Thus, violations of Section 8(b)(5)were found where the initiation fee was raised to main-S Local Union No. 749. International Brotherhood of Bodermakers IronShip Builders. Blacksmiths. Forgers & Helpers. AFL-CIO (California dBlowpipe & Steel Co.. Inc.), 192 NLRB 502 (1971). Although in that caseit was found that a reinstatement fee was excessive within the meaning ofSec. 8(bXS), the Decision offers no guides as to what principles or meas-ures should be applied in any other situation to determine what is an ex-cessive initiation fee. In the Boilermakers aseconsiderable emphasis wasgiven to the fact that the union's reinstatement fee was higher than itsinitiation fee and was also considerably higher than the reinstatement feesof other unions in the particular industry. Thus, there is merit to Re-spondent's argument that the decision in Boilermakers is "based upon con-siderations of discrimination, viz, discrimination as between new memberswho paid the concededly reasonable initiation fee and those who let theirdues fall behind, and were thus saddled with he higher reinstatement fee.Emphasis was placed upon the fact that the reinstatement fee constituteda penalty 'used to limit an employee's right to his job " Furthermore. theBoilermakers Decision indicates that an initiation fee which is 1-1/4 timesthe employees' weekly pay is not unlawful6 General Longshore Workers. International Longshoremen'r Association.Local Union No. 1419. AFL-CIO (New Orleans Steamship .4Association), 186NLRB 674, 678 (1970).' Local 153, International Union. United Automobile. Aircraft and Agri-cultural Implement Workers of America, 4 W-CIO (Bendix Aviation Cor-porationl. 99 NLRB 1419, 1421 (195i).Section 8(b)(5). Initiation fees: This section wastaken in part from the House bill and makes it anunfair labor practice for a union to charge excessiveor discriminatory initiation fees with respect to em-ployees covered by a compulsory union member-ship agreement. It has been argued that the effect ofthis section is to give the Board vast discretion inregulating the dues and initiation fees of all labororganizations and thereby putting the Governmentin charge of the internal affairs of unions. The ex-press language of this subsection shows how un-founded such an argument is, for it is only in casesin which the employees affected are covered byunion-shop or maintenance-of-membership agree-ments that the Board has any jurisdiction. Eventhen it is limited to initiation fees and does not8 otion Picture Screen Cartoonist. Local 839 (Animated Film ProduceriAssociation. et al.) 121 NLRB 1196 (1958).9 Local 611. International Brotherhood of Teamsters. Chauffeurs. Ware-housemen and elpers of America (St. Louis Bakery Employers LaborCouncil and White Baking Company of Missouri. Inc.). 125 NLRB 1392,1398 1959)ID American Federation of Television and Radio Artists .41-FL-CIO(WBEN. Inc). 208 NLRH 377 (1974). and cases there citedI I Leg Hisl 1570 (IMRDA. 1959)555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcover dues. It was the opinion of the conferees thatunless such a provision was inserted, the restrictionson the union shop in Section 8(3) could be easilycircumvented. [Id. at 1623.]The General Counsel argues that "[i]nitiation feeswere not intended by the Taft-Hartley Act to serve as avehicle for union fund raising." I find that, the legislativehistory does not support such assertion. Furthermore, theGeneral Counsel does not state what are the legitimatefunctions of initiation fees if they do not include fundraising. While Section 8(b)(5) limits the amount that canbe charged as an initiation fee, the legislative historydoes not suggest that the term "excessive" was intendedto limit the imposition of initiation fees by the purpose orby the object for which they are adopted. Thus, whetheran initiation fee is excessive does not depend uponwhether an initiation fee was imposed to overcome anoperating deficit, to create a surplus for a strike fund, orto accomplish some other nondiscriminatory objectiveand, similarly, does not depend upon its prudence, thatis, on whether revenue could be raised more effectivelyby increasing dues or whether it would be more advis-able for the labor organization to effect economies in itsoperations rather than to increase its initiation fee. Ac-cordingly, I find that the evidence introduced in therecord in this case concerning Local 326's reasons andjustifications for increasing its initiation fee and respec-tive counsel's arguments in regard thereto is irrelevant.The meaning of "excessive" initiation fee is gleaned, inpart, from the purpose of Section 8(b)(5). As explainedby Senator Taft when he summarized the differences be-tween the conference agreement and the earlier Senatebill, Sections 8(a)(3) and 8(b)(2) protect an employeefrom losing his job if a union expels him for some reasonother than nonpayment of dues and initiation fee uni-formly required of all members; however, these sections"[do] not sufficiently deal with the situation in whichunions wishing to continue a monopoly of certain tradesmight pass a resolution requiring all new members to payexorbitant initiation fees and thereby frustrate the intentof the Senate bill. The House bill limited initiation fees to$25 per member except where a greater amount was per-mitted by the Board. The Senate conferees were of theopinion that it was not practical to set a definite amountby law but were willing to accept the principle thatwhere employment was conditioned upon membership ina labor organization exorbitant initiation fees should notbe charged." (Emphasis supplied.)'2The statute and its legislative history are clear that anexcessive initiation fee is not a fixed amount in all cases.What may be a reasonable initiation fee for an employeewho earns $1,000 per week could be excessive for an em-ployee who earns $150 per week. Also, the fact thatCongress did not establish a maximum ratio between ini-tiation fees and periodic earnings suggests that the term"excessive" should be flexibly applied and the Board hasheld that Congress intended that the Board should exam-12 II Leg. Hist., supra at 1540.ine alleged violations of Section 8(b)(5) on a "case-to-case" basis. In determining whether an initiation fee is excessivethe statute enjoins the Board to consider "among otherrelevant factors, the practices and customs of labor orga-nizations in the particular industry, and the wages cur-rently paid to the employees affected." Evidence intend-ed to establish these factors as well as evidence concern-ing the initiation fees of unions representing employeesof employers geographically close to the Company's Per-ryville plant, along with evidence of the initiation fees ofother Teamsters locals, was introduced. As further proofthat the Union's initiation fee is excessive the GeneralCounsel offered testimonial evidence to establish that theUnion's increased initiation fee restrained applicants fromaccepting jobs with the Company. Evidence of suchnature is relevant in this case and if competent and mate-rial would be persuasive in showing that the initiation feeis so high that it tends to discourage employment andthereby creates the kind of situation which Section8(b)(5) interdicts. However, the evidence adduced by theGeneral Counsel has almost no probative value. One wit-ness called by the General Counsel, Walter Gilbert, testi-fied that he refused an offered position with the Compa-ny when he was informed that he would be required topay a $300 initiation fee within 30 days. Gilbert's recol-lection was far from precise. He testified that he had in-terviews with personnel officer Clothier in October orNovember 1977; that he first applied for a position ofsafety engineer but was told that he was under qualifiedand then 3 weeks later applied for a position as an opera-tor. Russell Burroughs, another witness for the GeneralCounsel, testified that Gilbert may have been confusedwhen Gilbert testified that he had been interviewed byClothier, that he had interviewed Gilbert with respect toGilbert's application for a service employee position inApril 1977 and then subsequently contacted Gilbert inMay 1978 regarding a security officer's position, which isa nonunit job. Burroughs did not testify that when he in-terviewed Gilbert he informed Gilbert that the latterwould be required to pay a $300 initiation fee as a condi-tion of employment. I find Gilbert's testimony of no pro-bative value, not only because I consider that Gilbertwas an unreliable witness, but also because the reactionof a single applicant does not tend to prove that theUnion's initiation fee was so high that it discouraged ac-ceptance of employment with the Company. An addi-tional reason is because the unfair labor practice chargeherein was filed on February 16, 1978, and Gilbert's al-leged refusal to accept a position with the Company oc-curred in April 1977, more than 6 months earlier.'4:1 Local 153, Automobile Workers (Bendix Aviation Corporation), 99NLRB at 142114 Had Gilbert refused employment with the Company because as acondition of his employment he was required to pay an "excessive" iti-ation fee, such circumstance would constitute a violation of Sec. 8(b)(5)Consideration of such unfair labor practice is barred by Sec 10(b) of theAct particularly as Gilbert's testimony does not "shed light on the truecharacter of matters occurring within the limitations period." LocalLodge No. 1424, Inernational .4sociation of Machinists. AFL-CIO, et al v.N. R. B., 362 US. 411, 416 (1960).556 TEAMSTERS LOCAL UNION NO. 326Russell Burroughs also testified that prior to April 1,1977, approximately 2 applicants for employment wereinterviewed to fill each of about 20 vacancies, whereasafter April 1, 1977, the ratio between interviews and jobsfilled changed to 7 to .This generalized, unsubstantiat-ed, and uncorroborated testimony is valueless. TheBoard has recently held that where records are availableand not introduced into evidence the testimonial sum-mary of a corporate official should be disregarded. Furthermore, not only did Burroughs fail to give thebasis for his figures and fail to describe the records heconsulted to refresh his recollection, but he also failed togive any testimony to establish that the changed ratiowas in any way related to the Union's increased initiationfee. Absent any explanation it would be as valid to inferthat if, in fact, the ratio had increased it was due to morestringent hiring standards established by the Company asit would be to infer that the ratio had increased becauseof the Union's higher initiation fee.While the Board has not in any case held that anygiven relationship between an initiation fee and employ-ees' wages was excessive (unless it found that the initi-ation fee was discriminatory), in several cases involvingunlawful discriminatory initiation fees the Board's reme-dial orders permitted the unions to continue to chargeinitiation fees greater than 112 percent of the employees'average weekly wages. Thus, in ANew York Local 11ionly so much of the initiation fee as exceeded $150 wasdeemed unlawful although 90 percent of the employeesearned $130 per week. In Ne Orleans Steamship Associ-ation17where weekly earnings were about $170 theBoard accepted the concession of the General Counselthat an ititiation fee of $500 is not excessive. In Boiler-makers8an initiation fee of 1-1/4 times the employees'weekly pay was considered not to be unlawful. InMotion Picture Screen Cartoonists19the Board found thatan initiation fee equal to 4 weeks' salary excessive anddiscriminatory but ordered refunded only the excess of 2weeks' salary. Based upon the foregoing, I conclude thatthe Board does not view an initiation fee which is 112percent of the employees' average wages as excessive.The other factor mentioned in Section 8(b)(5) requiresconsideration of "the practices and customs of labor or-ganizations in the particular industry." According to theevidence introduced in the record there are 18 other or-ganized plants that manufacture polyvinyl chloride resinsand the initiation fees charged by these labor organiza-tions vary between $5 and $50. While I sympathize withthe enormous problem involved in assembling the data,nevertheless, I am of the opinion that the data furnishedby the General Counsel is too limited and that the manu-"l Eastern Engineering & Elevator Co. Inc.. 247 Nl.RB No 4, sl op p4 (1980)'6 New York Local , National .4 sociation of Broadcast Emploves andTechnicians. AFL-CIO (American Broadcasting Compuny. A Divison ofAmerican Broadcasting Companies, Inc.), 164 NL.RH 242 (1967).17 General Longshore RWorkers, Longihoremrncn .A4sociation, Local UnionNo. 1419 (NeV Orleans Steamship .4ssx-iiatuno, 186 NLRB 67418 Local Union .Vo 749, Bodermakers Cal/brni & Blowpi & SteelCo., Inc.). 192 NLRH at 50619 .Motion Picture Screen Cartoonists, Local 41, Internationl a.lliance ofTheatrical Stage Emplhtvee. and foving Picture Operatorv of US Canada. AF4L-CIO (.Vattonal Broadcasting Compan. Inc.). 225 NLRB 994(1976)facturers of polyvinyl chloride resins do not constitute a"particular industry" within the meaning of Section8(b)(5). Furthermore, assuming that they do, I am of theopinion that the $250 difference between the Union's ini-tiation fee and the next highest initiation fee is not exces-sive.The highest initiation fee charged by a union in a par-ticular industry cannot automatically be unlawful as thatwould lead to an absurd result where each of the differ-ent initiation fees would sequentially become unlawful.To compare the multiple between initiation fees can bemathematically deceptive. As an example, although thedifference between $5 and $30 represents a multiple of 6it nevertheless represents only a small arithmetic differ-ence. The object of the statute is to outlaw initiation feeswhich are so exorbitant that they discourage employ-ment. The most logical factor bearing upon this object isthe relationship between the initiation fee and thewages-certainly not the initiation fee in other plants. Ofwhat significance then is the factor of the practices andcustoms of labor organizations in the particular industry?I believe this factor comes into play less to assist in iden-tifying unlawfully high initiation fees than to justify initi-ation fees that may be high in relation to wages, as, forinstance, in the construction trades.20Whether or not an initiation fee is unlawfully excessiveis determined on a case-to-case basis. This does not meanthat the decision in each case is arbitrary and withoutany guides. I do not believe that the Board intends to de-velop a specific ratio between an initiation fee and an-other factor such as wages to measure whether a particu-lar initiation fee is unlawfully excessive. However, I be-lieve that the Board in its Decisions is defining the gen-eral parameters within which to circumscribe the term"excessive." My review of the Board cases leads me toconclude that an initiation fee which is less than twotimes the weekly earnings of the employees affected isnot, absent unusual factors, excessive. Accordinqly, Ifind that the Union's initiation fee of $300, which hasbeen applied to the employees of the Company sinceApril 1, 1977, is not excessive within the meaning of Sec-tion 8(b)(5) of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSION OF LAWRespondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the basis of the foregoing findings of fact, con-clusion of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:20 The same consideration pertains to the relationship between theUnion's initiation fee and the initiation fees of other labor organizations inthe geographic area of the Company's Perry Ville plant557 558 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER2The complaint is dismissed in its entirety.2i In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.